Citation Nr: 0811108	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-24 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
epididymitis.

2.  Entitlement to service connection for a bilateral foot 
rash, to include as residuals of a cold injury to the feet.

3.  Entitlement to service connection for arthritis of the 
feet, to include as residuals of a cold injury to the feet.


REPRESENTATION

The veteran represented by:  Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1965 to June 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from March and July 2003 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  In March 2003, the RO denied the veteran's claims 
for service connection for a bilateral foot rash and 
arthritis of the feet.  In July 2003, the RO denied his claim 
for service connection for residuals of epididymitis.  

In July 2005, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  In December 2005, the Board remanded the claims for 
additional development.  


FINDINGS OF FACT

1.  The veteran not have residual disability, including 
benign prostate hypertrophy (BPH), which is causally related 
to epididymitis or the removal of an epididymal cyst in 
service.

2.  The veteran's bilateral foot rash is not causally related 
to his military service, including as residuals of a cold 
injury to the feet.

3.  The medical evidence of record indicates the veteran does 
not currently have arthritis of the left foot.

4.  The medical evidence of record indicates the degenerative 
joint disease (DJD) of the veteran's right foot is not 
related to his military service, including as residuals of a 
cold injury to the feet, and did not manifest to a 
compensable degree within one year following his separation 
from service.


CONCLUSIONS OF LAW

1.  Residuals of epididymitis or the removal of an epididymal 
cyst, to include BPH, were not incurred in or aggravated by 
the veteran's military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.303 (2007).

2.  The veteran's bilateral foot rash is not causally related 
to his military service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303.

3.  Arthritis of the feet was not incurred or aggravated 
during service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The RO sent letters to the veteran in November 2002, and in 
April and May 2003 that provided him with notice of the 
general types of evidence he should submit, but did not 
provide him with notice of the specific evidence necessary to 
substantiate a claim for service connection.  The Board 
remanded the claims in December 2005 with instructions to 
provide notice compliant with the VCAA.  A VCAA notice letter 
was sent to him in January 2006. The letter provided him with 
notice of the evidence necessary to substantiate his claims, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The January 
2006 letter also specifically requested that he submit any 
evidence in his possession pertaining to his claims.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).  
An August 2006 letter provided notice on the rating and 
effective date elements.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice was provided after the initial denial.  The timing 
deficiency was cured, however, by readjudication of the claim 
in a November 2007 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In developing his claims, VA obtained the veteran's service 
treatment records, VA treatment records, and his records from 
the Social Security Administration (SSA).  Private medical 
records were also obtained from Drs. Langston and Dunaway.  
In addition, VA examinations were provided in January 2003, 
September 2003, September 2006, and May 2007.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary





Legal Analysis

Service Connection for Residuals of Epididymitis

The veteran's service treatment records indicate that he had 
epididymitis and was hospitalized for 8 days in September 
1965.  His prostrate was normal and nontender.  He was 
treated with bed rest, a scrotal support, and ice.  The 
condition completely resolved and he was discharged with a P-
3 profile for two weeks.  In March 1966, an epididymal cyst 
was noted.  In September 1966, the cyst was excised without 
complication and there are no further follow-up records of 
treatment.  The report of the May 1967 physical examination 
given prior to his discharge from service indicates no 
abnormalities of the genitourinary system.

At the July 2005 hearing, the veteran said that the 
epididymitis resolved, but that he later developed prostate 
trouble.  He said that a doctor at the VA told him it could 
be related to the epididymitis he had during service.

Private medical records from Dr. Langston indicate that in 
May 1994, the veteran had a diagnosis of prostatitis, BPH, 
and urethritis.

The report of the January 2003 VA general medical examination 
notes a diagnosis of BPH.  The prostate was slightly 
enlarged.  

VA treatment records indicate an ongoing diagnosis of BPH.  A 
December 2002 record indicates his prostrate was normal in 
size.  In March 2004, he underwent a needle biopsy that 
revealed atrophy of the right prostrate and hyperplasia with 
atrophy of the left prostrate without malignancy.  The 
assessment was BPH.  An April 2004 record signed by Dr. 
Plautz notes that the biopsy was "benign with some focal 
prostatitis.  [The veteran] [h]as been troubled with 
epididymitis in the past discussed connection of prostate 
through the vas [deferens] and the perivasal lymphatics.  
This could be a part of the problem ..."

The report of a September 2006 VA genitourinary examination 
indicates a diagnosis of BPH.  The examiner opined that it 
was less likely than not that BPH was caused by or a result 
of epididymitis or the removal of an epididymal cyst during 
service.  The examiner was unaware of any research linking 
BPH with epididymitis or an epididymal cyst.  The examiner 
further stated that BPH is a common problem among male 
patients.

The report of the May 2007 VA examination indicates the 
veteran's prostate was 2+ enlarged.  The diagnosis was BPH.  
The examiner addressed the April 2004 note made by Dr. 
Plautz, stating that there could be a potential lead between 
epididymitis and prostatitis with the infection traveling 
along the vas deferens, but there was no diagnosis of 
prostatitis in this case.  Instead, the biopsy showed a 
diagnosis of BPH.  The VA examiner reasoned that the April 
2004 note referencing focal prostatitis was made in error.  
The examiner opined that BPH was not at least as likely as 
not related to an epididymal cyst or epididymitis.  The 
examiner sated that BPH is associated with the normal aging 
process.  

In sum, although Dr. Langston initially noted a diagnosis of 
prostatitis, BPH and urethritis in May 1994, subsequent 
records have consistently shown a diagnosis of only BPH.  Dr. 
Plautz's reference to focal prostatitis appears to have been 
made in error.  Therefore, the doctor's opinion of a possible 
nexus with epididymitis is not probative because it is based 
on an inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 
458, 494-95 (1993) (the presumption of credibility is not 
found to "arise" or apply to a statement of a physician based 
upon an inaccurate factual premise or history as related 
by the veteran or someone else).  Also, when the veteran was 
hospitalized for epididymitis, his prostate was normal and 
nontender.  The evidence does not suggest the infection 
traveled along the vas deferens to the prostate.  The 
September 2006 and May 2007 VA examiners have both opined 
that is less likely than not that the veteran's BPH is 
related to epididymitis or an epididymal cyst during service.  
And since the veteran has not claimed and the medical 
evidence does not indicate any other residuals resulting from 
epididymitis or the epididymal cyst, service connection must 
be denied.

The claim for service connection for residuals of 
epididymitis must be denied because the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
  

Service Connection for a Bilateral Foot Rash and Arthritis of 
the Feet, 
Including as Residuals of a Cold Injury to the Feet

The veteran alleges that he sustained a cold injury to his 
feet during his military service in Korea.  In December 2002, 
he stated that during field training exercises in January 
1966, his feet kept freezing to his boots (VA Form 21-4138).  
Other soldiers had ears, fingers, and toes amputated, but he 
was told there was nothing wrong with him.  Afterwards, a 
scaly rash began appearing on his feet with occasional 
blisters.  In December 2002, he submitted two statements from 
fellow soldiers who recalled cold harsh winter conditions in 
Korea.  They said they heard that many soldiers sustained 
frostbite and had body parts amputated.

The veteran's service treatment records are unremarkable for 
a cold injury to the feet.  The report of the May 1967 
physical examination given prior to discharge indicates that 
his feet were normal.  The Report of Medical History that was 
signed by him indicates he denied having any foot trouble.

An October 1984 private medical record indicates the veteran 
had dishydrotic eczema or tinea pedis on his left foot.  

A December 1993 private medical record from Dr. Langston 
notes that the veteran had dyshidrosis (dishydrotic eczema) 
on his right foot.  

A December 2001 VA treatment record indicates the veteran had 
chronic tinea pedis.  

The report of the January 2003 VA general medical examination 
indicates the veteran had a scaly rash on the plantar aspects 
of the feet, but no tinea pedis.

The report of the September 2003 VA examination for cold 
injury indicates the veteran complained of a bilateral rash 
on the plantar aspect of his feet.  He said that during 
service he had numbness, tingling, weakness, redness and pain 
that lasted several hours before resolving.  On physical 
examination, he had good pedal pulses.  There was a white 
scaling rash on the plantar aspects of his feet.  The 
diagnosis was a fungal rash.  In an addendum to the 
examination report, the examiner stated that he did not 
believe the fungal rash was related to a cold injury.  X-rays 
did not reveal any significant degenerative changes.  

VA treatment records indicate that in June 2004 the veteran 
was using clotrimazole cream to suppress chronic foot fungus.  
He had no complaints and there was only a trace tinea 
infection present.  In December 2005, he complained of 
tenderness in his metatarsal joints.  An X-ray revealed 
degenerative changes in the distal interphalangeal (DIP) 
joints of the right foot.  A January 2006 podiatry 
consultation noted that the veteran had pain in the ball of 
the right foot and dry skin on both feet.  

The report of the September 2006 VA examination indicates the 
veteran had dry skin on the plantar aspects of both feet.  
The examiner opined that the dry skin was not a result of a 
cold injury during military service.  The examiner noted that 
the service treatment records did not note any cold injury 
and that the veteran did not currently have any complaints of 
cold feet, cold intolerance, foot sensitivity or any other 
symptom related to cold injury.  The examiner also stated 
that the veteran's degenerative joint disease (DJD) of the 
right foot was not a result of service.  

The report of the May 2007 VA examination indicates the 
veteran reported that he had frostbite of the feet during 
service.  He complained of a constant dull pain in the upper 
part of his feet with flare-ups of sharp pain in the balls of 
his feet.  He also complained of a scaly rash on the plantar 
surfaces of his feet.  On physical examination, pedal pulses 
were intact and there was a white scaling of skin over the 
plantar surfaces of the feet bilaterally. The diagnosis was 
tinea pedis.  It was noted that a September 2006 X-rays of 
the feet were normal and there were no signs of arthritis.  
The examiner stated that he could not state whether the 
fungal infection was related to the reported cold injury 
without resorting to speculation.  

With regard to the bilateral foot rash, the evidence in favor 
of a nexus between this disability and service consists of 
the veteran's relatively recent suggestions of a continuity 
of symptomatology since service.  These assertions were first 
made in a claim for benefits more than 33 years after 
service.  The contemporaneous medical record contains no 
findings indicative of a foot rash until almost 15 years 
after service.  Furthermore, in May 1967, he denied having 
any foot trouble.

The negative contemporaneous record is more probative than 
the veteran's contentions made many years after the events in 
question and in the course of his claim for compensation.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that the absence of contemporaneous evidence of treatment for 
a claimed disability for many years after service could serve 
as determinative evidence against the claim).  In addition, 
the September 2003 and September 2006 VA examiners opined 
that they did not believe the veteran's foot rash was a 
result of a cold injury during military service.  

With regard to arthritis of the feet, there is some 
discrepancy as to whether X-rays have shown degenerative 
changes of the right foot.  Assuming arguendo that the 
veteran has DJD of the right foot, the September 2006 VA 
examiner opined that the DJD was not related to the veteran's 
service.  

The claims for service connection for a bilateral foot rash 
and arthritis of the feet must be denied because the 
preponderance of the evidence is against the claims-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for residuals of 
epididymitis, to include a prostate condition, is denied.

The claim for service connection for a bilateral foot rash, 
to include as residuals of a cold injury to the feet, is 
denied.



The claim for service connection for arthritis of the feet, 
to include as residuals of a cold injury to the feet, is 
denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


